427 F.2d 891
UNITED STATES of America, Appellee,v.John Norman STOW, Appellant.
No. 25019.
United States Court of Appeals, Ninth Circuit.
May 27, 1970.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
David Fox (argued), Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., Robert L. Brosio, James E. Shekoyan, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before HAMLEY, BROWNING and TRASK, Circuit Judges.
PER CURIAM:


1
John Norman Stow appeals from his one-count conviction for refusing to submit to induction in violation of 50 U.S.C. App. § 462. Appellant was processed as a "delinquent" after he failed to report for his physical examination.


2
For the reasons stated in our opinion in United States v. Thomas, 422 F.2d 1327 (9th Cir. 1970), we reverse.